Citation Nr: 1749919	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-19 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) with headaches.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an initial compensable rating for residuals of a left foot fracture.

7.  Entitlement to an increased initial rating for bilateral pes planus, rated as 10 percent disabling prior to August 19, 2009, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to August 1978; he had an earlier period of active duty for training (ACDUTRA) from May 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and January 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In the July 2007 rating decision, the RO granted service connection for pes planus and for left foot fracture both with noncompensable (zero percent) ratings and denied service connection for a low back disability (lumbar spondylarthrosis), right and left knee disability, hypertension, and diabetes.  In the January 2011 rating decision, the RO denied service connection for residuals of a TBI with headaches.

In an April 2009 rating decision, the RO increased the initial noncompensable rating for pes planus to 10 percent.  In the January 2011 rating decision, the RO increased that 10 percent rating for pes planus to 30 percent effective August 19, 2009.  Although higher ratings have been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In February 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  The Veteran also testified at an earlier hearing before a Decision Review Officer at the RO in December 2009.

In July 2016, the Board remanded all of the issues listed on the title page for additional development.  At that time, the Board also dismissed the issue of entitlement to service connection for diabetes.


FINDINGS OF FACT

1.  The Veteran's low back condition is not related to service.

2.  The Veteran's right knee condition is not related to service.

3.  The Veteran's left knee condition is not related to service.

4.  The Veteran's headaches, claimed as TBI residuals, are not related to service.

5.  The Veteran's hypertension is not related to service.

6.  The Veteran does not have residuals of a left foot fracture that approximate a moderate foot injury.

7.  Prior to August 19, 2009, the Veteran's service-connected bilateral pes planus was not manifested by more than moderate flatfeet; severe or pronounced flatfeet were not shown.

8.  Since August 19, 2009, the Veteran's service-connected bilateral pes planus has not been manifested by more than severe flatfeet; pronounced flatfeet have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

2.  The criteria for service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

3.  The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

4.  The criteria for service connection for TBI residuals, to include headaches, have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

6.  The criteria for an initial compensable disability rating for the service-connected residuals of a left foot fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2016).

7.  Prior to August 19, 2009, the criteria for an initial disability rating higher than 10 percent for the service-connected bilateral pes planus were not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2016).

8.  Since August 19, 2009, the criteria for a disability rating higher than 30 percent for the service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability resulting from a disease or injury that is incurred or aggravated during a period of ACDUTRA.  38 U.S.C.A. § 101(22), (24)38 C.F.R. § 3.6.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including arthritis and hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Low Back Condition

At the December 2009 RO hearing, the Veteran contended that he hurt his back during a period of ACDUTRA in 1974 when he was forced to jump off a cliff, approximately 20 to 25 feet in height, and landed on his feet.  At the February 2016 Board hearing, the Veteran contended that he injured his back in service in a 1977 car accident.

Review of the Veteran's service treatment records (STRs) reveals the following back-related records: July 25, 1977, complaint of having back problems with an assessment of back pain; July 29, 1977, complaint of low back pain and headaches with an assessment of possible increased blood pressure with back pain; December 31, 1977, Gelnhausen STR showing the Veteran was involved in an auto accident and complained of left-sided back pain and pain over the left eye area with an assessment of contusion of the back and left eye.  It does not appear that the claims file includes STRs from the Veteran's ACDUTRA service.  In this regard, in an October 2010 memorandum, VA made a formal finding on the unavailability of STRs, stating that all efforts to obtain such records have been exhausted and that further attempts would be futile.  The Board finds that a remand for further records requests in this regard is not warranted as further efforts would be futile.

However, the claims file includes an October 1974 report of medical examination, conducted at the time of completion of the Veteran's ACDUTRA, showing no abnormalities except for flatfeet.  Additionally, a January 1977 entrance exam and report of medical history do not show any back abnormalities.  Similarly, the Veteran's June 1978 separation exam and report of medical history are negative for any back notes and only show flatfeet.

In April 2007, VA afforded the Veteran a VA back examination.  The April 2007 examiner noted a diagnosis of low back spondylarthrosis and provided a negative nexus opinion.  However, the Board found the conclusions of this examination to be inadequate in the July 2016 remand.

In substantial compliance with the July 2016 remand instructions, VA afforded the Veteran another VA examination in September 2016 after obtaining current private chiropractor treatment records.  The September 2016 examiner indicated that the Veteran reported that records from his original chiropractor whom he saw after service had been lost and that this chiropractor passed away.  After examining the Veteran and considering his medical history and available records, the examiner reported a diagnosis of degenerative arthritis of the spine.  The examiner opined that such condition is more likely as not related to the Veteran's work history as a truck driver or to be expected as part of age-expected changes.  The examiner explained that, although there is a record of in-service treatment for acute back pain, no permanent residual or chronic disability is shown by the STRs or demonstrated by evidence within one year following service.

The Board finds that any determination as to the nature, onset, and etiology of the Veteran's back condition is medical in nature in this specific case given the diagnosis of degenerative arthritis many years after the established in-service injuries and events.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a medical opinion as to the cause of such condition because he has not demonstrated that he possesses the requisite specialized knowledge.  Such an opinion requires medical expertise in this case.

Despite his contentions regarding in-service injuries, the Veteran has not submitted persuasive evidence showing that these in-service events caused his current back condition.  A veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  Unlike many areas of law, the claimant in the VA benefits system, however, has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen v. Shinseki, 564 F.3d 1319, 1324 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 5107(b)).

However, the Veteran's opinion regarding the etiology of his back condition is not competent evidence and is afforded no probative weight.  Moreover, the September 2016 VA examiner specifically considered the Veteran's contended theories and medical history before concluding that his back condition is not related to service and did not manifest within one year after service.  Thus, the Board affords this opinion great probative weight and finds it persuasive regarding the nexus element, on which the appeal of this issue turns.  The nexus element has not been substantiated here.

Moreover, the evidence does not show that the Veteran's back condition of degenerative arthritis of the spine manifested to a compensable degree within one year of service.  Instead, the evidence first shows such a manifestation many years after service.  Furthermore, a continuity of symptomatology is not shown given the normal separation examinations and the post-service intercurrent causes of truck driving work and age.

Accordingly, as the nexus element of the claim is not substantiated, service connection for a low back condition is not warranted.

Bilateral Knee Condition

At the December 2009 RO hearing, the Veteran contended that he hurt both of his knees during his period of ACDUTRA in the 1974 jumping incident described above.  Additionally, at the DRO hearing and at the February 2016 Board hearing, he contended that he injured his knees in the 1977 car accident, also mentioned above.

Review of the Veteran's available STRs reveals no knee complaints or treatment.  Similar to the back condition, the October 1974 report of medical examination, January 1977 entrance exam and report of medical history, and the June 1978 separation exam and report of medical history are negative for any knee notations and only show flatfeet.  Additionally, the December 31, 1977, Gelnhausen STR showing the Veteran was involved in an auto accident does not show any knee complaints or treatment.

In April 2007, VA afforded the Veteran a VA knee examination.  The April 2007 examiner noted a diagnosis of bilateral degenerative arthritis of the knees and provided a negative nexus opinion.  However, as mentioned above, the Board found the conclusions of this examination to be inadequate in the July 2016 remand.

In substantial compliance with the July 2016 remand instructions, VA afforded the Veteran another VA examination in September 2016.  After examining the Veteran and considering his medical history and available records, the examiner reported a diagnosis of bilateral knee joint osteoarthritis.  The examiner opined that the Veteran's right and left knee osteoarthritis is less likely as not incurred in or caused by service.  The examiner explained that there were no in-service knee complaints; the 1977 motor vehicle accident does not note knee complaints; the Veteran's own reports of medical history on separation do not note knee complaints; and there is no mention of knee complaints of records within one year of discharge.  Furthermore, the examiner relied on available VA treatment records and imaging studies, both of which show no knee issues until many years after service, in forming his opinion.  The examiner concluded by stating that the most likely cause of the Veteran's mild degenerative changes of the knees is consistent with the natural course of aging.

The Board finds that any determination as to the nature, onset, and etiology of the Veteran's bilateral knee condition is medical in nature in this specific case given the diagnosis of degenerative osteoarthritis many years after service.  See Jandreau, 492 F.3d at 1977.  Thus, the Veteran, as a layperson, is not competent to offer a medical opinion as to the cause of such condition because he has not demonstrated that he possesses the requisite specialized knowledge.  Such an opinion requires medical expertise here.

Despite his contentions regarding in-service injuries, the Veteran has not submitted persuasive evidence showing that these in-service events caused his current knee condition.  As discussed above, a veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C.A. § 5107(a); Fagan, 573 F.3d at 1287-88.  However, a veteran has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen, 564 F.3d at 1324.

Nevertheless, the Veteran's opinion regarding the etiology of his bilateral knee condition is not competent evidence and is afforded no probative weight.  Moreover, the September 2016 VA examiner specifically considered the Veteran's contended theories and medical history before concluding that his right and left knee condition is not related to service and did not manifest within one year after service.  Thus, the Board affords this opinion great probative weight and finds it persuasive regarding the nexus element, on which the appeal of this issue turns.  As above, the nexus element has not been substantiated here.

Moreover, the evidence does not show that the Veteran's bilateral knee condition of osteoarthritis manifested to a compensable degree within one year of service.  Instead, the evidence first shows such a manifestation many years after service.  Furthermore, a continuity of symptomatology is not shown given the normal separation examinations and the post-service intercurrent causes of age.

Accordingly, as the nexus element of the claim is not substantiated, service connection for a right and left knee condition is not warranted.

TBI Residuals with Headaches

At the December 2009 RO hearing, the Veteran contended that he hurt his forehead in the 1977 auto accident.  At the February 2016 Board hearing, he contended that he hurt his head in this accident in Germany and that he passed out on the night of the accident, got dizzy for weeks, and was told that he had a head concussion.

As described above, the Veteran's STRs include the December 31, 1977, record from Gelnhausen after the auto accident, and contusions of the back and left eye were noted.  Additionally, a prior STR from December July 29, 1977, shows treatment for complaints headaches and back pain.  This STR also notes that the Veteran had no loss of consciousness, despite his contention at the Board hearing that he passed out.  A March 9, 1978, STR shows treatment for complaints of syncopal episodes, blurred vision, vertigo, and frontal numbness, but EEG results were normal.  Furthermore, the October 1974 report of medical examination, January 1977 entrance exam and report of medical history, and the June 1978 separation exam and report of medical history are negative for any TBI-related notations, not even headaches, and only show flatfeet.

In substantial compliance with the Board's July 2016 remand instructions, VA afforded the Veteran a VA examination in September 2016.  After examining the Veteran and considering his medical history and available records, the examiner reported that the Veteran most likely sustained a TBI from his in-service motor vehicle collision.  The examiner opined that there are not enough details to determine if the TBI was mild or moderate, but it was more likely than not a mild TBI given the Veteran left the hospital that same day and resumed his duties as a soldier within several days.  Additionally, the examiner stated that it is less likely than not that the Veteran's headaches are a result of such TBI, given the rarity of 30+ years posttraumatic headaches.  Furthermore, in a January 2017 addendum opinion, the examiner reported that his conclusions are based on comparison of the natural history of the Veteran's concussion, the current literature, the Veteran's history, and clinical experience.

As above, the Board finds that any determination as to the nature, onset, and etiology of the Veteran's headaches and whether there are TBI-type residuals from the in-service injury is medical in nature in this specific case.  See Jandreau, 492 F.3d at 1977.  Thus, the Veteran, as a layperson, is not competent to offer a medical opinion as to the cause of such condition because he has not demonstrated that he possesses the requisite specialized knowledge.  Such an opinion requires medical expertise here, given the complexity of TBI and associated residuals.

The Board notes that VA treatment records show that the Veteran complained of and sought treatment for headaches.  Despite his contentions regarding the in-service auto accident, the Veteran has not submitted persuasive evidence showing that this event caused his current headaches or are a residual of a TBI.  As discussed above, a veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C.A. § 5107(a); Fagan, 573 F.3d at 1287-88.  However, a veteran has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen, 564 F.3d at 1324.

Nevertheless, the Veteran's opinion regarding the etiology of his headaches is not competent evidence and is afforded no probative weight.  Moreover, the September 2016 VA examiner specifically considered the Veteran's contended theories and medical history before concluding that his headaches are not related to service, to include as due to an in-service TBI.  While the Veteran likely experienced an in-service TBI, and while it may be intuitive that headaches could be related to that injury, the VA examiner explained that it would be rare to have a 30+ year posttraumatic headache.  Thus, the Board affords this opinion great probative weight and finds it persuasive regarding the nexus element, on which the appeal of this issue turns.

As above, the nexus element has not been substantiated for this claim and the current disability element has also not been substantiated specifically for a TBI as it is shown to have resolved.  Accordingly, service connection for TBI residuals with headaches is not warranted.

Hypertension

At the December 2009 RO hearing, the Veteran contended that he has hypertension that is related to service and did not seek treatment for it because he did not have insurance.  At the February 2016 Board hearing, he contended that he discovered that he had high blood pressure right after service but ignored it.

Post-service VA and private treatment records show that the Veteran has hypertension.  Thus, the Veteran has the claimed current disability.  However, while the Board notes the July 29, 1977, STR indicating possible increased blood pressure with back pain, the reading was 120/60.  A November 1977 reading was 130/88.  The Veteran's STRs are negative for a diagnosis of hypertension.  Additionally, the October 1974 report of medical examination, January 1977 entrance exam and report of medical history, and the June 1978 separation exam and report of medical history are negative for high blood pressure notations and only show flatfeet.  The June 1978 separation examination blood pressure reading was 116/80.

In substantial compliance with the Board's July 2016 remand directives, VA afforded the Veteran an examination in September 2016.  The examiner reported a diagnosis of hypertension and provided a negative nexus opinion.  The examiner explained that, despite a single high blood pressure reading noted on entrance, the criteria for a diagnosis of hypertension were not met in service.  The evidence shows that the Veteran was placed on blood pressure medication in 2005, with no such treatment within a one-year interval following military service.  The examiner explained that the exact cause of the Veteran's hypertension is unknown and that there are numerous risk factors for hypertension generally.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's hypertension neither occurred in nor was caused by service.

As with the other service connection issues discussed above, the Board finds that any determination as to the nature, onset, and etiology of the Veteran's hypertension is medical in nature in this specific case given that it is based on testing results.  See Jandreau, 492 F.3d at 1977.  Thus, the Veteran, as a layperson, is not competent to offer a medical opinion as to the cause of such condition because he has not demonstrated that he possesses the requisite specialized knowledge.  Such an opinion requires medical expertise in this case.

Despite his contentions regarding in-service hypertension symptoms, the Veteran has not submitted persuasive evidence showing that his hypertension was incurred in or caused by service.  As discussed above, a veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C.A. § 5107(a); Fagan, 573 F.3d at 1287-88.  However, a veteran has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen, 564 F.3d at 1324.

Nevertheless, the Veteran's opinion regarding the etiology of his current hypertension is not competent evidence and is afforded no probative weight.  Moreover, the September 2016 VA examiner specifically considered the Veteran's contended theories and medical history before concluding that he did not have hypertension in service and that it did not manifest within one year after service.  Thus, the Board affords this opinion great probative weight and finds it persuasive regarding the nexus element, on which the appeal of this issue turns.  As above, the nexus element has not been substantiated.

Additionally, the evidence does not show that the Veteran's hypertension manifested to a compensable degree within one year of service.  Instead, the evidence first shows such a manifestation many years after service in 2005, over 25 years after his separation from service.  The Board notes that the initial confirmation of a hypertension diagnosis requires two or more blood pressure readings on at least 3 different days.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013) (interpreting Note (1) to 38 C.F.R. § 4.104, Diagnostic Code 7101).  This was not shown for many years after service.  Furthermore, a continuity of symptomatology is not shown given the normal separation examinations and the numerous possible post-service intercurrent causes of hypertension.

Accordingly, as the nexus element has not been substantiated. service connection for hypertension is not warranted.

II. Increased Ratings

At the February 2016 Board hearing, the Veteran contended that his service-connected foot disabilities worsened and that, regarding his feet, he experiences pain, cramping, and locking up.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

Left Foot Fracture Residuals

Diagnostic Code 5284 provides ratings for foot injuries, other.  Under this Diagnostic Code, moderate disability is rated as 10 percent disabling; moderately severe disability is rated as 20 percent disabling; and severe disability is rated as 30 percent disabling.

The RO granted service connection for left foot fracture residuals because the Veteran's STRs show an in-service injury involving the dropping of a 90-pound piece of equipment on the Veteran's left foot.  The Veteran was afforded VA examinations in April 2007, July 2008, August 2009, and also in September 2016, which was pursuant to the Board's remand.  The July 2008 examiner reported a healed fracture of the left fifth metatarsal with no effects on daily activities.  The August 2009 examiner reported that there had been a fracture of the left foot, but there were no residuals.

Consistent with these prior reports, the September 2016 examiner reported that the Veteran does not have any other foot injuries or conditions not described in the report of bilateral flatfoot symptoms, which are discussed below.  Moreover, the October 1974 report of medical examination, January 1977 entrance exam and report of medical history, and the June 1978 separation exam and report of medical history are only show flatfeet notations with no additional remarks pertaining to a left foot fracture.  Furthermore, foot treatment records focus on infections rather than any residuals of a left fracture.

Despite the Veteran's foot complaints, the Board finds that the evidence accounts for such complaints with the service-connected pes planus discussed below.  Service connection is in effect for residuals of left foot fracture; however, there are no current compensable residuals throughout the appeal period.  Thus, the Board finds that the Veteran does not have residuals of a left foot fracture that approximate a moderate foot injury.  Therefore, and initial compensable rating is not warranted.

Bilateral Pes Planus

Diagnostic Code 5276 provides ratings for acquired flatfoot (pes planus).  Mild flatfoot is manifested by symptoms relieved by built-up shoe or arch support and is rated as noncompensably (zero percent) disabling.  Moderate flatfoot is manifested by weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, bilateral or unilateral, and is rated as 10 percent disabling.  Severe flatfoot is manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities and is rated 20 percent disabling for unilateral disability and 30 percent disabling for bilateral disability.  Pronounced flatfoot is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances and is rated 30 percent disabling for unilateral disability and 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

Pes planus is specifically listed in the rating criteria, so no other foot Diagnostic Code would be appropriate to evaluate the condition.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (it is error as a matter of law to rate by analogy when a condition is specifically listed, including pes planus).

Prior to August 19, 2009

VA afforded the Veteran an August 2007 examination in connection with the initial service connection claim.  At this examination, the Veteran reported bilateral foot symptoms, to include pain, swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, and frequent infections.  The Veteran also reported use of a cane and fair efficacy of a right foot cast shoe used for active foot infection.  The examiner reported flatfeet (pes planus) with no muscle atrophy or other foot deformity.  The examiner reported the following results related to signs and symptoms concerning the Veteran's bilateral pes planus: bilateral painful motion; no evidence of abnormal weight-bearing; no pronation; no pain on manipulation.  No characteristic callosities or inward bowing of the tendo achillis were noted.  While swelling was noted, the examiner attributed such swelling to generalized edema due to a left foot ulcer.

Another VA examination was conducted in July 2008.  The Veteran reported ongoing pain in his arches, particularly when he walks and with occasional swelling.  The examination was similar but there was mild pronation found.  Effects on activities were none, mild or moderate.

Review of the Veteran's treatment records reveal finding consistent with the examination reports, to include treatment for foot infections.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the evidence does not show that a disability evaluation in excess of 10 percent for the Veteran's service-connected pes planus is warranted prior to August 19, 2009.  Neither the VA examinations nor treatment records revealed flatfoot symptoms consistent with severe or pronounced disability, and thus, higher ratings of 30, or 50 percent under Diagnostic Code 5276 are not warranted for bilateral pes planus.  Although the disability appeared to worsen between examinations, it was not to the level of more than moderate impairment.  According to Diagnostic Code 5276, the Veteran's pes planus shows symptoms most consistent with a 10 percent rating because of bilateral pain on use of the feet with weight-bearing line medial to the great toe.  Therefore, a higher initial rating is not warranted for this rating period.

Since August 19, 2009

In August 2009, VA afforded the Veteran a general medical examination that focused primarily on the feet (conducted on August 19, 2009).  The examiner noted the Veteran's medical history and on physical examination found left foot callus and tenderness, mild pronation, and malalignment; and right foot painful motion, swelling, tenderness, weakness, and malalignment, but no pronation.

At the February 2016 Board hearing, the Veteran requested a new VA examination of the feet.

In substantial compliance with the Board's July 2016 remand directives, VA afforded the Veteran an examination in September 2016.  The examiner reported a diagnosis bilateral pes planus.  The examiner considered the Veteran's reports of pain and history of foot surgery.  After reviewing the Veteran's claims file and physical examination, the examiner reported the following results for both feet: pain on use; pain on manipulation, but pain not accentuated on manipulation; no indication of swelling on use; characteristic callouses were not reported; no marked pronation in either foot; no objective evidence of marked deformity; no marked inward displacement or severe spasm of the Achilles tendon; and tried arch supports but remains symptomatic.

After reviewing all of the clinical evidence and subjective complaints and focusing on the evidence that could potentially warrant a higher rating, the Board finds that the evidence does not show that a disability evaluation in excess of 30 percent for the Veteran's service-connected pes planus is warranted since August 19, 2009.  Neither the August 2009 VA examination not the September 2016 VA examination nor treatment records revealed flatfoot symptoms consistent with pronounced impairment, and thus, a higher rating of 50 percent under Diagnostic Code 5276 are not warranted for bilateral pes planus.

The Board notes that according to Diagnostic Code 5276, the Veteran's pes planus may not even show severity consistent with as high as a 30 percent rating because there is no objective evidence of marked deformity, and characteristic callouses were not noted on the most recent VA examination.  However, the RO determined that a factually ascertainable increase occurred by the time of the August 2009 VA examination and the Board will not disturb the beneficial finding.  Furthermore, the evidence does not show pronounced flatfeet with marked pronation, extreme tenderness of plantar surfaces, marked inward displacement or severe spasm of the Achilles tendon, and thus, the medical evidence does not support a rating of 50 percent, despite the Veteran's foot complaints.  Therefore, a higher initial rating is not warranted for this time period.

III. Conclusion

In sum, the Board must conclude that the preponderance of the evidence is against all of the issues in the instant appeal, and the benefit-of-the-doubt doctrine is not applicable.  Therefore, service connection is not warranted for a low back condition, bilateral knee condition, TBI residuals including headaches, or hypertension.  Similarly, the evidence does not show that higher initial ratings are warranted for the service-connected left foot fracture residuals or pes planus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back condition is denied.

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.

Service connection for headaches, claimed as TBI residuals, is denied.

Service connection for hypertension is denied.

An initial compensable disability rating for residuals of a left foot fracture is denied.

Prior to August 19, 2009, an initial disability rating in excess of 10 percent for the Veteran's service-connected bilateral pes planus is denied.

Since August 19, 2009, a disability rating in excess of 30 percent for the Veteran's service-connected bilateral pes planus is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


